 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer may subcontract work when all of his regular employ-ees are working, except that in no event shall road work presentlyperformed or runs established during the life of this Agreement befarmed out.No dock work shall be farmed out except for existingsituations established by agreed-to-past practices.Occasional overflow loads may be delivered by drivers other thanthe Employer's employees provided that this shall not be used as asubterfuge to violate the provisions of this Agreement.Loads mayalso be delivered by other agreed-to-methods or as presently agreed to.The normal, orderly interlining of freight for peddle on an occa-sional basis, where there are parallel rights, and when not for thepurpose of evading this Agreement shall be permitted.Allegedviolations of this provision shall be submitted to the grievanceprocedure.J. Duncan CompanyandUnited Steelworkers of America, AFL-CIO.Cases 1-CA-5032, 5111, and I -RC-8468.June 10,1966DECISION AND ORDEROn February 18, 1966, Trial Examiner Thomas A. Ricci issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in was, engaging in certain unfair laborpractices and recommending thatit cease anddesist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that the Respondent had notengaged in certain other unfair labor practices and recommended thatthe complaint be dismissed with respect thereto.Thereafter, theRespondent, the General Counsel, and the Charging Party filedexceptions to the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, to the extent consistentherewith.1.We agree with the Trial Examiner that the Respondent engagedin independent violations of Section 8(a) (1) of the Act and that it159 NLRB No. 3: J. DUNCAN COMPANY113discharged employees Malcolm, Sweeney, and Johnson in violation of,Section 8(a) (3) and (1) of the Act.We also agree with the TrialExaminer that the Respondent did not unlawfully discriminate withregard to the employment of certain other employees.2.The Trial Examiner found that the Respondent did not violateSection 8(a) (5) by its refusal to bargain with the Union.We donot agree.On June 2, 1965, the Respondent received the Union's letter inwhich the Union claimed to represent a majority of the Respondent's-employees in an admittedly appropriate unit and requested recogni-tion as the bargaining representative for such employees.TheRespondent did not reply to this letter.As found by the TrialExaminer, between June 2 and July 26, 1965, when the electionagreed to on July 17 was lost by the Union, the Respondent engagedin considerable unlawful conduct, including the discharge of threeemployees, one of whom was Johnson, the principal proponent of theUnion.,Contrary to the complaint, which alleges that the Unionrepresented a majority of the Respondent's employees on June 2 andthat the Respondent's refusal to recognize the Union on and afterthat date was in violation of Section 8(a) (5) and (1) of the Act, theTrial Examiner recommended that such allegation of the complaintbe dismissed because he found that the Union did not represent amajority of employees on the critical date.He stated that if theevidence had established the Union's majority status, he "wouldunhesitantly conclude, in the light of the unfair labor practices com-mitted, that the Respondent's failure to bargain was bottomed uponrejection of the principle of collective bargaining and a violation ofthe statute."For the reasons discussed below, we believe that theevidence adequately establishes the Union's majority status.The evidence in support of the Union's claim to majority statuswas presented at the hearing in the form of 24 authorization cards;there are 29 employees in the bargaining unit.These cards stateunambiguously that the signer requests membership in the Union and:authorizes it to represent him for the purpose of collective bargain-ing.The Trial Examiner found that 14 of the cards-one short of amajority-were properly authenticated at the hearing but that therewas insufficient evidence to establish the validity of any of theremaining 10 cards.i The Unionfiled timelyobjections to conduct affecting the results of the election, alleg-ing that the Respondentengaged in unlawfulacts ofinterference which parallel Respond-ent's conduct herein found violativeof Section 8(a) (1) and (3) of the Act.We agreewith the TrialExaminerthat the Union's objections are meritorious and with his recom-mendation that the electionbe set aside. In view of our decision reached herein, we donot adopthis recommendationthat a new election be conducted.243-084--67-vol. 159-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf the aforementioned 14 cards, 1 was signed by employee John-son and the other 13 were signed by employees whose signatures wereobtained by Johnson; each of them testified to the verification of hissignature.Clearly, the Trial Examiner properly counted these 14cards as valid authorizations of the the Union.With regard to the remaining 10 cards, Johnson testified that eachone was signed in his presence.Those whose signatures appear onthese cards, however, did not testify at the hearing and the TrialExaminer was not persuaded by Johnson's testimony alone as to thevalidity of these cards.We believe that the evidence warrants count-ing these cards in support of the Union's majority.Johnson's testimony was accepted by the Trial Examiner as toother issues in the case.While his testimony regarding the solicita-tion of authorization cards was less satisfactory, we do not find iteither implausible or unbelievable.Johnson was testifying to cardsignings which occurred some 6 months prior to the hearing. It isunderstandable that he was unable to remember where, and the hourof the day, each card was signed. But he did recall that some cardswere signed in the plant, some outside, and some at employee Arline'shouse; and he testified of various places where certain named employ-ees signed their cards.Of the 13 employees who appeared at the hear-ing to identify their signatures on the cards, 12 of them who wereasked about the matter corroborated Johnson's testimony that he waspresent when they signed.His testimony that lie witnessed the sign-ing of the other 10 cards is in no way contradicted or seriouslyinlpuo,lled by other evidence appearing in the record or in the TrialExaminer's account of the hearing.2As the Trial Examiner recog-nizecl,Persons bearing the names shown on the cards in question doappear on the company payroll summary received in evidence.Andthe Respondent, undoubtedly in possession of office documents bear-ing the genuine signatures of all employees, did not come forwardto disprove .Johnson's testimony."On the basis of the facts in this case, we find that, on June 2, theUnion represented a majority of the Respondent's employees in anappropriate bargaining unit.Like the Trial Examiner, we furtherbelieve that the Respondent's refusal to recognize and deal with theUnion on and after that date was not predicated upon any good-faith doubt of the Unions majority status.Accordingly, by suchrefusal, the Respondent violated its collective-bargaining obligationas prescribed by Section 8(a) (5) and (1) of the Act. In the cir-cumstances, we shall issue the customary order requiring the Respond-ent to bargain with the Union.2When asked whether he witnessed the signing of a 25th card,Johnson replied that hewas not sure about that particular card and the General Counsel withdrew it J. DUNCAN COMPANY115Additional Conclusions of Law1.All production and maintenance employees at the Respondent'sEverett, Massachusetts, plant, including truckdrivers, but excludingoffice clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) ofthe Act.2.On and after June 2, 1965, the Union has been the exclusivebargaining representative of all of the Respondent's employees in theaforesaid appropriate -uiit.3.By its admitted refusal to bargain with the Union with respectto wages, hours, and working conditions, the Respondent has engagedin and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) and (1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board adopted as its Orderthe Recommended Order of the Trial Examiner, as modified herein,and orders that the Respondent, J. Duncan Company, Everett, Mas-sachusetts, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order, as somodified:1.Add the following as paragraph 1(b) to the Trial Examiner'sRecommended Order, the present paragraph 1(b) being renumbered1(c) :"(b) Refusing to bargain collectively with the Union as the exclu-sive representative of its employees in the following appropriateunit :All production and maintenance employees at the Employer's Ever-ett,Massachusetts, plant, including truckdrivers, but excluding officeclerical employees, professional employees, guards, and all supervi-sors as defined in the Act.2.Add the following as paragraph 2(b) to the Trial Examiner'sRecommended Order, the present paragraphs 2(b), (c), and (d)being renumbered 2(c), (d), and (e) :"(b)Upon request, bargain collectively with the Union as theexclusive bargaining representative of the Respondent's employees inthe unit found appropriate with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment, andembody in a signed agreement any understanding reached." 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Add the following under the last indented paragraph of thenotice:WE WILL, upon request, bargain collectively with the Union asthe exclusive bargaining representative of our employees in theunit described below with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, andWILL embody in a signed agreement any understanding reachedThe bargaining unit is:All production and maintenance employees of this Employerat its Everett, Massachusetts, plant, including truckdrivers,but excluding office clerical employees, professional employ-ees, guards, and all supervisors as defined in the Act.[The Board dismissed the petition in Case 1-RC-8468.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese cases,involving objections to conduct affecting the results of an election,the eligibility of employees whose ballots were challenged in that election, andunfair labor practice charges, were heard by Trial Examiner Thomas A. Ricci atBoston,Massachusetts,on December 1, 2, 3, 14,and 15, 1965, pursuant to anamended complaint issued October 8, 1965,and an order of consolidation datedthe same day. The complaint alleges violations of Section 8(a)(1), (3),and (5)of the Act.Briefs were filed after the close of the hearing by the General Coun-sel and the Respondent.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTJ.Duncan Company,a Massachusetts corporation,maintains its principal officeand place of business in the city of Everett,in the Commonwealth of Massa-chusetts,where it is engaged in galvanizing and coating metal products.It annu-ally performs services of a value in excess of $50,000 for certain customers eachof which annually purchases directly from outside Massachusetts materials havinga value in excess of $50,000.I find that the Respondent is engaged in com-merce within the meaningof the Actand that it will effectuate the policies of theAct to exercise jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO, hereincalled the Union or theChargingParty,is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The issues presentedDuring the last week of May 1965, there developed among the Respondent'sapproximately 30 production and maintenance employees a campaign to achievemajority representative status'by the Union;a number ofauthorizationcards weresigned by employees.The Union wrote a letter to the Company dated June 1,demanding recognition as exclusive bargaining agent and a meeting to discuss apossible contract;italso filed a representation petition--Case I-CA-8468-withthe Board seeking an election among the,employees.The letterwas receivedby management on the morning of June 2,and thatsame day employee Melvin J. DUNCAN COMPANY .117Johnson, apparently the most active person in the solicitation of cards, left the Com-pany's employ. . ' During the month of June and into July, 13 more employees wereseparated from the payroll.On July 14, the parties met in the Board's Regional Office to discuss the Union'srepresentation petition and they agreed on a consent election, which was held onJuly 26.The results were inconclusive, with 17 challenges that could affect theresults;most of these involve the employees who had left work between June 2and the time of the election.Their eligibility will depend on whether they main-tained their employee status nevertheless.There were also objections filed by theUnion, charging essentially the same misconduct by the Company which is set outas asserted unfair labor practice conduct in Cases 1-CA-5032 and 5111.The complaint alleges that 15 employees were discharged because of their unionactivity, in each instance a separate violation of Section 8(a)(3) of the Act.Denying any illegal motivation, the Respondent contends affirmatively that some ofthese left of their own accord and others were discharged for cause unrelated tounion activity.The complaint further alleges that Respondent's failure to accordrecognition to the Union in response to the demand letter of June 1, and to bar-gain with it as requested, was based upon fundamental rejection of the statutoryprinciple of collective bargaining and therefore constituted an illegal refusal tobargain in violation of Section 8(a)(5).' To this the Respondent replies that itwas willing to bargain but only on condition the Union proved its majority status;italso disputes the assertion that the Union in fact represented a majority of theemployees within the appropriate unit on June 1 or 2.1There are also separate allegations of coercive statements and interrogations bymanagement representatives violative of Section 8(a)(1) of the Act, all denied inthe answer.B.Union activities:restraint and coercionIn the latter part of May, Melvin Johnson met James DeBow, Interna-tional representative and organizer of the Union,who suggested Johnson try tointerest the Respondent's employees in joining his union.Encouraged by employeeresponse,Johnson distributed authorization cards and solicited signatures; he didthis both when he was in the plant for his own shift,at lunch,and by returningto the plant at other hours.By the end of the month he had delivered signedcards to DeBow, who wrote to the Company on June 1, advising it that a majorityof the employees in the plant had signed authorization cards in favor of the Union,and requesting a meeting for purposes of negotiating a contract.The letter wasreceivedby theCompany early the next morning.The Employer's reaction,when it learned so formally of the union activities, isrevealed primarily through the doings of Richard Brooks, the plant manager, who,togetherwithhis brother Barry, a vice president,and his father,David Brooks,ran the business.Richard Brooks testified he was "shocked"when he received theletter,and after discussingitwith hisfather andbrother, showeditto a num-ber of employees in the shop immediately that morning.He said he talked to anumber of them and"asked if they were the ones who signed"and "what was goingon," but recalled"none" of the replies he received.After some difficulty remem-bering names, he admitted having asked Stokes and Johnson,among other indi-viduals,but they alldenied any knowledge.It is clear,however, that the Respond-ent did not want a union in the plant,for there is considerable testimony byemployees,much of it undenied,that the manager tried to persuade some of themen to abandon the idea, showed them how the existing rates compared favorablywith those in other similar plants,told others they could earn more without theUnion,and exchanged hot words with organizers and employees distributing unionliterature near the plant before the election.Employee Reynolds testified he admitted signing a union card when Brooksasked him that day, and that the manager then asked"why?" and added "if theUnion get in...you will be making less money."Employee Suggs' testimonyis that Brooks told him"the Union was no good...that he knew we had signedthe union card."Employee Stokes said that on June 2 Brooks twice asked had hesigned a card, and,although he twice denied it,Brooks said"You'llbe better offi There is no issue as to the appropriateness of the following bargaining unit: All pro-ductions and maintenance employees including truckdrivers of the Employer's plant locatedat Everett, Massachusetts, excluding all office clerical employees, professional employees,guards, and all supervisorsas definedin the Act. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout a Union anyway . . .You'llwork in the shipping room.That goesalong withmanagement...You'll make more money, you know, working in theshipping department without a Union than you will with a Union."Toward noonthatsameday, still according to Stokes, Brooks told him-while pointing to John-son-"That's the dirty rat that got him to sign those cards." Jones is still anotheremployee interrogated by Brooks on June 2; he, too, feigned ignorance, and themanagerthen said "I know who the wise guy is now . . . Melvin Johnson."Employee Malcolm testified he was interrogated by Brookson June 3, andadmitted having signed a card.His testimony is that Brooks then asked him whyhe wanted the Union and said "You get a lot of overtime.you can work allthe overtime you want.if the Union comes in there won't be any overtime."About a week later employee Sharpe asked for a raise and themanager answered.if the Uniongot inwe would be making less money, ..."A union meeting was held at the home of employee James Arline one eveninga few days after June 2;-he testified that Brooks told him at that time: "There's nosense in you trying to get a meeting to your house because the boys don't want nomeeting.They don't want no Union . . . They're making more money withoutthe Union . . . And there's not going to be no Union. And your nephew [MelvinJohnson], he can't go to work in the plant no more." Jake Coakley, anotheremployee, testified that the Monday following this meeting, Brooks asked him:"Jake, how did the meeting go?"When Coakley asked "What meeting," the man-ager said: "You know what meeting I'm talking about." Coakley also testified thatwhen asked by Brooks, at the very beginning of June, whether he had signed aunioncard, he said no, and the manager replied "Jake, I'm no damn fool.Theforemantellsmeeverything."Manager Brooks denied very little of all this consistent and direct testimony ofthe employees.He said he never talked with employee Jones about the Union ortold him that someone was reportingunionactivities to him.In part because somuch of the employees' testimony is not contradicted, and in part because ManagerBrooks' demeanor and general attitudeas a witnesscast a heavy doubt upon hiscredibility generally, I believe the employees.Brooks started by describing him-self as a "clerk"; the fact he is operational manager and a vice president of theCompany had to be drawn from him. First he insisted he could not remember thenameof a single employee he spoke to when checking to learn who was responsiblefor the Union's demand letter; little by little the names came to him.He alsorepeated he could not recall what any employee had told -him, a highly improbableassertion.Speaking of Johnson, whom he singled out as the "dirty rat," he firstdenied having said "anything" to him about the Union, and in the next breathadmitted asking had he signed a union card.He did the same as to Stokes. Inhis first appearance as a witness he denied speaking to Stokes of the Union ever;days later, recalled by the Respondent, he admitted the fact.There are otheraspects of Brooks' testimony, as will be shown below, reflecting patent inconsist-encies andimplausibleassertions.In the circumstances of this case as a whole, Brooks' inquiries of the manyemployees that day, or later, cannot be viewed as interrogation aimed solely atascertaining whether the Union in fact had been authorized by the employees, or,as Brooks said,to verify if the letter had beensentto the wrong company alto-gether.His attempts to persuade employees to abandon the Union, and even tosuggest,not too obliquely, that they might earn less or lose work opportunitieswith a union in the plant, surely shed a significant light upon his widespread inter-rogation.Upon the credited testimony of the employee witnesses, I find that bythe following conduct Manager Brooks, on behalf of the Respondent, violated Sec-tion 8(a)(1) of the statute: (1) his interrogation of Johnson, Stokes, Reynolds,Malcolm, and other employees; (2) his statements to Reynolds, Suggs, and Mal-colm that employees would earn less with a union but more without one; and (3)his statements to Stokes, Jones, and Jake Coakley that the manager knew whichemployees were soliciting on behalf of the Union.Employee Johnson and Organizer DeBow also related an incident that occurredon the sidewalk in front of the plant one morning a week or so before the July 26election.They, and perhaps others, were distributing union leaflets and ManagerBrooks arrived in due course. Johnson and DeBow both testified that Brookscatapulted his car up to the plant and swung it into the driveway at breakneckspeed and within inches of the men as they were handing out leaflets.Each ofthem described Brooksemergingfrom the car wrathful and furious, with a black-jack in hishand, and stridingmenacingly toward theunioneers.To lend color and J. DUNCAN COMPANY119persuasion to their recital, Johnson and DeBow also said. Johnson had a camerawith him, that he took a number of pictures of Brooks in this enraged state withthe deadly weapon in view, and that the photography had been successful-theyhad seen the prints.Brooks remembered the day but insisted he only droveas usualand had neitherthen, nor ever, had a blackjack in his possession.Antagonistic words there were,Brooks and his father telling the organizers to get off the property and the othersprotesting their legal rights.The police were there-in a scout car; who calledthem or exactly whatmomentthey arrived, not even Solomon would be able todecide.The entire testimony about the incident borders on the hysterical-broad-side exaggerations coming from both sides-and reads like a police court blotter ofa Bowery brawl.No one was arrested and the police left everything peaceful.Apparentlyit isthe blackjack that is supposed to proveillegalcoercion-in thesense of Section 7 of the statute-by the Company upon Johnson, or other employ-ees who may have been present. But the photographs of the lethal tool-whichalone inthis confused picture could establish any objective fact-were not pro-duced, and the union participants, although relying so heavily on the camera eyeas the real witness-gave no explanation of its mysterious absence. In view of theUnion's extreme care, in other aspects of this case, to make a record which couldlater be used against the Company, the failure to produce the photographs assumesa mortal significance. I do not believe that there was any "billy" in the picture,and, as the evidence does not otherwise suffice to prove by substantial testimonythe commission of any unfair labor practice that day, I make no finding of viola-tion of Section 8(a)(1) of the Act based upon whatever happened then.C. The dischargesThe record shows that during the payroll period ending June 3, 1965, 30 rank-and-file employees worked for the Company;these include N. M. Sullivan, theoffice secretary,whose name appears on a payroll summary in evidence,and MelvinJohnson,whose name does not appear there because he was paid off in cash onJune 2.The complaint names 14 of these 30 as having been discriminatorily dis-charged on various specific dates during the period June 2 through July 26;italsoalleges that James Miskel,who did not work that week, was illegally dischargedon June 10. Of this. total of 15, 12 employees testified that they had signed unioncards, all dated between May 26 and June 1. The remaining three-James Miskel,Theodore Moon,and Andrew Waring-did not appear at the hearing.Immediately upon receipt of the Union's demand of June 1, there followed thewidespread interrogation of employees by the plant manager, as detailed above.He learned of the identity of certain card signers and the record in its entiretywarrants an inference he learned of many more than the particular employeesspecially identified in the testimony.It is also clear the Company was opposed tohaving a union in the plant, indeed resorted to.-violent and abusive languagetoward union agents and certain employees,even threatening retaliation, to makeclear its deepseated resolve to avoid collective bargaining.Withsomany employ-ees leaving the plant-for one reason or another-the payroll shrank in subsequentweeks, dropping to only 21 production and maintenance workers for the week ofJuly 8.The number increased again,with continued hirings, and reached 26employees by the July 22, week.As the hearing progressed it began to appear clearly that some of the employeesnamed in the complaint had left the Company voluntarily and that others hadgiven good cause for dismissal.More than once the General Counsel resisted amotion by the'Respondent to dismiss the complaint partially on such grounds. Iasked him after the close of the General Counsel's case-in-chief to state his theoryof the case.Was it a contention that the Respondent carried out a broadside pro-gram to rid itself of those employees whom it believed to be strong union sup-porters, so that even if in some instances nonunion employees,or even those deserv-ing of discharge,were caught in the general sweep, all must necessarily be deemedvictims of a pervasive illegal motivation?Or did the General Counsel argue thatin each instance of discharge the record shows affirmatively an intent to releasethat particular man because of his known prounion tendency?The General Coun-sel stated on the record that he chose not to answer this question,that he wishednot to tip his hand,but that the record as finally made would supply a rationale forthe total complaint. 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn his brief, filed after analysis of the record, the General Counsel hints at anumber of theories, none clearly and unequivocally stated, and,. some mutuallyexclusive.One phrase says "all of the discharges and layoffs below are contami-nated by Respondent's activities towards the Union and adherents."This meansthat in noinstanceare the asserted grounds for discharge, however conceded or evenrelated by the employee himself, to be believed.. There then follows the statementthat some of the separations, not specified, should be "considered" as "discharge orvoluntary quits."Here a constructive discharge argument is injected for the firsttime.If this be a serious contention it means that when one employee quit becausehis request for a raise was refused, or another because, when ordered, he wouldnot work on the night shift for which he had been trained, the Respondent'sreason for denying the raise or for attempting to operate a night shift at all, wasto cause such unhappiness as to compel resignations.The Respondent, of course,was never on notice that it must defend against such charges, and there is no evi-denceat all in support.Apparently in an effort to fill this void in the record, theGeneral Counsel simply states that "hopelessness and despair can overtake any-one," and that "self-doubt lurks always just beneath the surface."There is noexplanation of how such introspective analysis can prove a case in favor of theemployee who took sick one day and for 5 months thereafter was unable to do anywork; the employee did not charge the Company with responsibility for his infir-mity.And finally, as the one employee said in the complaint to have suffered illegaldischarge, the General Counsel says in his brief: "The General Counsel takes no.position as to his status."The record would not support any theory that the departure of all these peopleduring the 11/2-month period after June 2 was part and parcel of an integratedplan to weed out the union adherents. Several of them either quit or left the jobfor various reasons unrelated to union activities.As to a few others, the recordis silent respecting the incident of their separation.And the General Counselagreed one should be eliminated from the complaint on the Respondent's motionat the hearing.As to many of the persons in fact discharged Plant ManagerBrooks knew they had signed union cards; as to some others there is no directevidence of such knowledge on his part.An inference from the total picture thathe had such knowledge concerning these also, requires a like finding respectingothers who also signed.Earnest 'Coakley and Francis O'Gara had signed,-but werenot released.Further, as the General Counsel would have it, a total of 23 hadsigned cards.For purposes of supporting an affirmative order to bargain with theUnion now, the probative evidence does not suffice for a positive finding respecting10 of these cards.But if, as the General Counsel insists, so great a number hadsignedand the manager, by his illegal interrogation, had learned all there was toknow, what reason did he have for selecting these instead of those?All theemployees discharged had signed union cards, but there can be no finding they werethe only ones to have signed. Johnson was the instigator, but the record does notin the slightest indicate that any of the other 14 listed in the complaint can be dis-tinguished from those who remained at work in terms of union activities. In fact,it is not even argued that such a separation of the two groups is possible.I do not believe there can be a finding in this case that, regardless of whether ornot there is substantial affirmative evidence that the particular individual wasselected for purposes of discouraging his own union activity, unfair labor practiceswere committed with respect to all persons who were discharged or otherwise leftthe Company throughout the period June 2 through July 26 2 I will thereforeappraise the evidence as it relates to each of the employees involved. In everyinstance an- element' of proof is the clear opposition to union activities by theRespondent.Some employees denied to Manager Brooks any knowledge of unionactivity; the extent of his probing, plus the fact he told them he had the foreman,or others, reporting to him, suggests he knew who the union supporters were.However strong such a suspicion may be, it cannot satisfy a normal and logicalrequirement that before it can be said a particular individual was selected on thebasis of his own union propensity, the employer must be shown, by substantialevidence, to have known of his tendency in that direction.The point is particularlypertinenthere in view of the paucity of evidence respecting union activity withinthe plant and the fact, appearing from the testimony in its entirety, that a plannedeffort was made to conceal whatever signing of cards took place.There are other pertinent facts to be considered with respect to the various indi-vidual separations listed in the complaint.a Great EasternColorLithographic Corp.,133 NLRB 911. J. DUNCAN COMPANY1211.James MiskelMiskel last worked for the Company during the payroll week ending May 27.The General Counsel did not oppose the Respondent's motion to dismiss the com-plaint at the end of the Government's case, and the motion was granted.Nofurther reference need be made to Miskel.2.Leon Reynolds-Ode Suggs-Theodore MoonReynolds and Suggs were hired on or about May 20. Throughout their employ-ment they were assigned to the second shift, scheduled 5 days a week from 11a.m. to 7:30 p.m.Neither ever worked a full shift; they regularly arrived between11 and 11:30, or even after 12 noon, and they left at about 4 p.m. Reynolds putin 4, 3, 3, 4, and 5 days of work during the successive weeks he was with the Com-pany.Suggs came to work 4, 3, 3, 3, and 5 days during his successive weeks beforedischarge.Each of them had jobs elsewhere in galvanizing plants doing the samekind of work as here.Reynolds and Suggs were discharged on June 18 and the complaint alleges theunfair labor practice was committed that day as to them. Both men testified theywere told by Plant Manager Brooks that day the reason was because work wasslow.The manager said he hired them originally because of a special heavyaccount, and tolerated their indifference to hours-coming late, leaving early, andonly working those days they wished-because of the pressing temporary need.He testified, and I believe this, that he learned of the men's other employmentsand told them he could no longer permit them to work "partial shifts" because thework required team arrangements, that he offered to keep them if they would agreeto arrive on time and put in a full 8 hours, and that they refused.If the record stopped at this point concerning these two men, clearly it wouldnot support the complaint allegation that they were- illegally discharged on June 18,even though Brooks had learned, about 3 weeks earlier, that each had signed aunion card, because he asked one and told the other he knew who had signed.There simply is no substantial evidence of prohibited motivation in the discharges.Suggs went on to say, however, that he had been told by the manager to returnto work on a Monday, which he said was the day of the election. He then addedthat the Friday before his scheduled return, "he went" to talk to Brooks and thatBrooks told him the election would take place on Monday and he "didn't want mearound, to come in Tuesday." Suggs ended by saying that he voted that Mondaybut never returned to the plant.Reynolds testified that because Brooks had sug-gested he "get in touch" for later rehire, he returned "after a few days," or "3days" later, and was told by Brooks "don't be around Monday . . . there wasgoing to be voting for the Union."He never came back to work either.There is no allegation that apart from what may have happened on June 18,when these men were discharged,theRespondent illegally refused to hire themabout the time of the union election on July 26.Certainly the Respondent wasnot given to understand that it should defend against such a charge.The plantmanager said he never saw Reynolds or Suggs again after June 18.There areinherent weaknesses in their stories.They both had jobs elsewhere, they knew theCompany could not operate partial shifts for them, and they did not say at thehearing they ever indicated to Brooks a change of plans to work full time here.Reynolds recollection was unreliable.He placed Brooks' statement not to comeon Monday at 3 days after his discharge, or on June 21. But the election was helda month later. If Brooks had told Suggs to report on Monday for work, why didthe employee go to see him at all that Friday?Neither man was eligible to votebecause July 8 was the cutoff date'for eligibility.And, even assuming Brooks toldthem not to report that particular Monday-a finding I cannot make on such tes-timony-it could as well have been intended to avoid confusion, for he did tellSuggs to report Tuesday.As both men were ineligible to vote in the election,Brooks had no reason to keep them away from the voting booth.I think these two men-Reynolds and Suggs-were straining at the truth, if notworse; and I conclude, on the total record, that the General Counsel has not provedthe allegation they suffered illegal discrimination in employment.Moon did not appear at the hearing.All the record shows as to him is that hewas released together with Reynolds and Suggs and later rehired when he agreedto work full time.Accordingly, I shall recommend dismissal of the complaint asto Reynolds,Suggs, and Moon. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. ' Melvin SharpeIn about the first week of June,Melvin Sharpe asked the manager for a raise,but Brooks said the Company could not afford it. There is no need to detail thetestimony of either Sharpe or Brooks about this man's separation from the Com-pany, for Sharpe testified directly that he quit because he was not given the raise.For several days after his request had been turned down,he spent the morninglooking for work and only reported at the plant about noon.instead of 7 a.m.Allthiswithout bothering to tell anyone of the Company, or to request permission.He found a job, again came late,told Brooks he was leaving, and the managerdrove him to the station.'I shall recommend dismissal of this allegation of thecomplaint.4.Herbert BrysonBryson testified that about June 24 Manager Brooks telephoned him at hometo say' he need not report, that he ,had been warned of his lateness in coming towork, and that for that reason he was discharged.Bryson added that there wasno mentionof the Union when he was released.The complaint alleges that hewas that day discharged because of his union activities.There is no direct evidencethe Company knew he had signed a union card.The Respondent asserts this man-was released because of his bad reportingrecord, and there is much evidence supporting the affirmative defense.Brysonadmitted having been late four.times, but his timecards show many more occasionswhen-he was late reporting by about a half hour, when he was with the 11 a.m.shift.He said he had been warned about this and even told he would be "dis-charged" if he came late again.He 'said he once telephoned for permission toreport late but was refused the request.He gave reason for the Respondent to bedissatisfiedwith him.On one occasion,after the union campaign had started,Brooks told him to move to the kettle and work there, a spot where he had workedpreviously.He answered his superior by saying "I'm going home at 12 o'clock,"and left.Brooks answered him with "if the Union gets in you won't be able togo home at 12 o'clock." Bryson's indifference to orders never left him.When bewas offered full reinstatement in October and assigned to work in the backroom,work he ,had also previously done, he refused to do so because he did not wantto work together with one Tino Amato, another employee.This evidence is insufficient to support the allegation Bryson was illegally dis-charged in June.Like a few others he added he returned to the plant "at a laterdate" looking for work and' that Brooks told him "don'tcome in onvoting day... Come in Thursday, and I'll talk to you."He never bothered to return forwork. I shall recommend dismissal of this allegation of the complaint also.5. Jake CoakleyJake Coakley started with the Company in February or March. Shortly there-after he asked for a raise and Brooks suggested he go to the night shift, where agood man was needed and where he could earn more money. Although reluctantto work nights because he had recently been married, Coakley accepted the assign-ment and received a 15-cent-per-hour raise. It was while he was on the nightshift that Brooks asked him had he signed a union card; Coakley said no.Withina week he asked to be returned to the day shift and Brooks obliged him.He toldthe man, however, that his pay would be reduced by the 10-cent differential paidnight men, but that he could retain 5 cents of the raise he had received.Coakleyinsisted on keeping the entire 15 cents and Brooks said it was take it or leave it.Coakley testified that at that point he decided to, "punch out," and he did.Hewas paid off then and there.I find that this man voluntarily quit his employment and that there was no rela-tionship between his departure and his union activities or the union activities ofother employees. I shall therefore recommend dismissal as to him.6.Bradford StokesThere is a lesson to be learned by the employees in this case. Just as employershave no right to treat their workmen harshly, or to hurt them in their employmentbecause they choose to join or organize unions, employees in turn are not priv-ileged to behave arrogantly, or disrespectfully toward their employer, or to disobeyproper work orders, merely because they have joined a union and are protected bylaw against improper treatment at the hands of management. Bryson disregarded J. DUNCAN COMPANY123his employer's instructions and warnings.. Stokes, whose story follows, is anothercase-in point.If these young men believe union membership to be a license fordiscourtesy and disobedience on-the job, they must learn otherwise.Stokes started early in the year 1965 with the Company,' and because he is acompetent man was soon made foreman on the night shift, with ~his pay 'raisedfrom $1.85 to $2 per hour.He worked with five other men from 11 p.m. to 7 a.m.With time there was not enough work for the night shift and Manager Brookstransferred him to the shipping department, where he stayed perhaps 2 weeks.From there he went to the 4 to 12 afternoon shift; his pay was not reduced. BothStokes and Brooks were uncertain as to precisely how long the employee stayed onthis shift until his discharge.They also disagreed somewhat concerning when itwas that the Company decided to reestablish, the night shift and return Stokes thereas foreman to run it. Stokes said Brooks began to ask him to return to the nightshift as far back as April; Brooks said he spoke to the man continuously during the2 weeks before -June 16.Their varying recollections create no significant issue, forboth agreed that for several weeks before mid-June Brooks again and again toldStokes the night -shift must be started anew and he must join it, and that Stokesin every instance refused.There is a further conflict in their testimony, Stokes saying he was dischargedand the manager testifying he quit. In view of the admitted disagreement betweenthemen-the one point on which their testimony is in harmony-the managerwanting him to work on the night shift and the employee adamantly resisting, itisrelatively immaterial whether Brooks said "get your money," or Stokes said, "Iquit."Stokes conceded, as on the record of his own story he could hardly avoid,that- the reason why he left was because he did not want to work nights. I mustassume, although the General Counsel did not state the contention explicitly; that,the theory of illegality here is that Brooks, cloaking an ulterior antiunion motive,advanced the professed need of a restored night shift' as a pretext to get rid of theman, whether by a quitting or an out-and-out discharge..When Brooks received the Union's demand letter on June 2 he asked Stokes,among 'other things, whether he had signed the card; Stokes said no.That same.day Brooks tried to convince Stokes to the view a union was undesirable or unnec-essary. -'According to Stokes' testimony, which I credit, Brooks told him "he wouldbe better off without a union . . . along with management.you will makemore money, you know, working in the shipping department without a union thanyou will with a union." But, as Stokes also related, Brooks had already for sometime been asking him to renew the night shift; the idea of changing shifts thereforewas not an afterthought designed to provoke either discharge-or resignation. Thereisno direct evidence of an intent to bring about Stokes' separation because of hisindividual union interests; indeed it cannot be said on this record that the employeemade clear any positive inclination on his part.The question thus becomeswhether the suspicion of pinpointed animus against this man, arising from Brooks'antiunion feeling generally, constitues substantial evidence supporting the com-plaint allegation in the face of the persuasive indications of discharge for cause.Fairness requires that Stokes' conduct be viewed in proper light.Almost in bragging tones he spoke of having answered, "Oh, yah," when Brookskept repeating he must go on the night shift, or when the manager said "We needyou there." 3He said he spoke thus to his employer a number of times-"six orseven times."A conference at the Board's Regional Office-or possibly a formalhearing on the Union's petition for a representation election--where agents of theCompany and of the Union were in attendance, took place the day after Stokes lefthis job.He testified that during the meeting he told the Brooks people-father andson-that he was reporting for work at 11 p.m. that night.He did not say heasked could he return, but simply that he told them he was coming. In fact therewas no night shift at work and there had been none for several, weeks, for the veryreason that Stokes had refused the assignment, and Stokes knew this.ManagerBrooks answered him only that he had quit.From Stokes' testimony:Well, yesRichard Brooks, he came to me and he said "You have got to go on the11 to 7 shift." I said, "Oh, yah."He said, "Yah, we got to have you."He saidit Just like that.That was all that was said at that time. Then maybe a day anda half,two days, later be approached me again, "You got to go on the 11 to 7 shift."All I would say is "Oh, yah." That's all. That went on for maybe three or fourtimes. 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDThat night, at or about 1045, Stokes went to the plant with DeBow,the unionorganizer, where they found David Brooks and his son.Now Stokes told Brooksthe Union had instructed him to report and he offered to start work then and there.The plant was "completely closed" he said.It is true the manager first tolerated Stokes' indifference to his request, and latereven what amounted to arrogance.He was trained for the night foreman's job, hewas being paid at that rate although performing only routine duties, and the shiftcould not be reestablished without him.This is what the Company wanted him todo and what he refused to do. That the man deserved discharge cannot be ques-tioned.Absent positive evidence he was not discharged for this reason in the end,and there is none in this instance, I can only conclude the complaint has not beenproved as to him. I find that it was the employee who quit, and that the Unionsent him back to the plant that night in order to perfect a later charge that it wasthe Respondent which in fact discharged him. Indeed, there is virtual admissionin the General Counsel's brief that this must have been so.Commenting on thegeneral laxity in the Respondent's attitude toward its employees' indifference torules and orders, the brief says: "Certainly if discipline is not strictly enforced itbecomes more likely that any individual termination is voluntary rather thanotherwise."7.Robert MalcolmMalcolm was a student who had worked here before; he returned in February1965, but only the timecards for his employment since April were placed in evi-dence.The manager testified Malcolm studied days "and he got through schoolearly.He asked to come in, soI let himcome in to make some overtime." Dur-ing the entire period of 21/z months-April 1 through June 17-reflected by thetimecards in evidence, Malcolm virtually never reported for work by 3 o'clock, thehour which Brooks said was the start of the afternoon shift.Many times he cameafter 5 o'clock, often later than 4.At the other end he rarely stayed until 12:00;his normal departure, averaged across all of the timecards, when he seems to haveworked the afternoon shift, was about 11:30.In mostinstances this compensatedfor late arrival between 3 and 3:30 p.m. The cards also show that throughout theperiodMalcolm's hours rarely conformed any period of time with any one of theregular shifts.Sometimes be worked a broken shift Saturdays, and even Sundays.He worked 7 daysin a singleweek twice, 6 days three times, 5 days four times,and 3 days in the 3 separate weeks, one of these last containing a holiday.PlantManager Brooks discharged Malcolm on June 19, as he arrived for hisregular shift.At the hearing Brooks stated the reason as "not working very regu-larly; not being able to work with the shift. . . .You never depended on him."He added Malcolm had been absent without notice the day before, and this hadtriggered his decision.Malcolm admitted he hadoncebeen warned for being late,and that he had not always called in advance to advise he would stay out.Healso testified that on other occasions he did call, to advise Brooks of his delay.Asto the discharge conversation, according to him, Brooks gave him three expressedreasons: (1) not enough work, (2) he stayed away from work too much, and (3)he had not called in the night before.As to his Thursday absence, Malcolm testi-fied he had called the plant and had spoken to the manager personally to say onWednesday he would be out on Thursday.This is the classic case of the employee long working in a certain way, or per-mitting himself irregular hours, all to the knowledge of the employer; he thenjoins aunion,to the employer's displeasure, and is soon discharged ostensiblybecause of the irregularities always accepted in the past.Brooks characterizedMalcolm's employment from the beginning by calling it "overtime" to the boy.Despite his repeated urgings that the employee come in on time, the manager usedhim as needed, often Saturdays and Sundays.He knew Malcolm was a student andthis probably explains the history of individual assignments Brooks found conven-ient.In any event, 21/z months is a long period for Brooks to permit this workarrangement without doing something about it, if in fact it was inconvenient andif in fact, as he said, he started immediately to complain to Malcolm about it.Andyet,were this situation comparable to those of the employees considered above,with only the Respondent's general union animus to offset the affirmative defenseof discharge for cause now advanced, it may well be that in this instance also theevidence in favor of the complaint allegation would not suffice.Toward Malcolm, however, the plant manager had evinced a more personalanimosity born of the union activity.During his extensive interrogation of employ-ees, hesaid to Malcolm "You must have signed one of those cards for the Union, J. DUNCAN COMPANY ,125right," and the man answered yes. Brooks then asked why he wanteda union andstarted discussingwages.He then added, "You get a lot of overtime. . . . Youcan work all the overtime you, want. . . . If the Unioncomes in there won't be,any overtime." On June 5, 2,days later, he showedMalcolm a letterof inquiryreceived from the General Dynamics Company, where Malcolm had applied for ajob.Now he told Malcolm "if you vote against the Union, I'll write you an out-standingletter of recommendation to General Dynamics."Malcolm refused _toagree; he was never employed by General Dynamics..-I credit this testimony, which Manager Brooks did not deny.Thismeans thatonly 3 weeks before the discharge, Brooks was not only willing to keep Malcolm,but even to help 'him with more overtime opportunity.The man's record was notmuch better then than it became in the next 2 weeks. In view of Brooks' expresseddetermination to punish Malcolm for his adherence to the Union, of the fact hehad long found Malcolm's irregular attendance insufficientreasonto release himand on the record of the Respondent's animosity toward the idea of having anyunionat all, I conclude that the Respondent discharged Malcolm on June 18 tocurb his union activities and thereby violated Section 8(a) (1) and (3) of the Act.I also find that by telling Malcolm a no vote in the election would be rewardedwith a favorable recommendation for other employment, Manager Brooks violatedSection 8(a)(1) of the statute.8.Richard JonesJones worked from March 1965 until Brooks discharged him sometime in mid-June.He does not appear to have performed work requiring any particular skill.Jones' story is that one day Thomas, whom he referred to as a general foreman,said to him, "I was told to inform you you are laid off . . . [for] lack of work.keep in touch.Things should pick up." Jones telephoned Thomas a weeklater to inquire and Thomas said things were still "slow."Again 2 weeks later hespoke to Richard Brooks, the manager, about the chances for work, and was told,stillaccording to Jones, he had been discharged "because I cursed Tino out."Brooks testified he discharged Jones because he used obscene language in theplant toward other employees and toward him.He said one day Tino Amato, 17years an employee in this plant, with whom Jones worked, told the manager hecould no longer bear Jones' offensive language and would quit.When Brookstried to smooth the waters between the two employees, as he continued to relate,Jones turned on him too with dirty language, and he ordered the man to clean upand "get your pay."Against this Jones denied at the hearing that he ever usedobscene or off-color language toward anyone.What language offends?Who can ever know-after hearing Brooks' damningcriticism of the man and Jones' unqualified protestations of innocence-whether thecommon parlance in this plant grated unduly on the sensibilities of some who spendtheir days there?Other employees testified that bad language is not uncommonamong them in the plant; the work is harsh, the physical surroundings dangerousand unclean, the employees generally without advantage of advanced education.In short, this was not a tearoom environment.On the other hand Brooks wasgiven to exaggeration, as other of his testimony shows, and it would have been asimple thing to produce Amato, whose complaint is said to have led to the dis-charge; he did not appear to support the asserted affirmative defense.The question, however, does not turn upon a definitive resolution of the exactdegree of rudeness that may have colored Jones' speech. Instead, as always, it iswhether the pertinent factors prove, by a preponderance of the substantial evidence,that in fact Brooks' real reason, regardless of what he may have said at themoment, was to exclude Jones from the plant because he favored the Union. Forsuch a conclusion in this instance, the General Counsel relies on the man's testi-mony, which I believe, that 2 weeks earlier Brooks had asked him had he signeda union card, the answer being no, and that later that same day the manager toldJones he, Brooks, knew who the "wise guy" was, and named Melvin Johnson.A few days later Brooks also asked Jones what he thought of the Union, andwhen the employee professed not to understand the question, the manager added"you're not kidding, because I have someone who tells me everything."There is no significant indication in these conversations suggesting an intent tohurt Jones personally in his employment. It may reasonably be inferred Brooksrealized from Jones' reaction that this employee was among those who had author-ized the Union.But all this means is that Jones was one of the many whomBrooks knew to be in favor of the Union. The theory of illegal discharge as to 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD,him then necessarily becomes that once an employer has knowledge of the unionpropensity of a'great nlumber.of men, and is shown to be antagonistic to the unionidea generally, if he 2 weeks later discharges any one of them the burden is on himto prove he had sufficient reason to do so apart from any union consideration. Inthe circumstances of this case the argument is not persuasive.Unless, of course,itcan be,said-as the General Counsel alternatively seems to contend-that all thedischarges, viewed collectively, prove a broad intent to retaliate against the pro-union segment of the work force as a whole. For reasons already stated, thisrecord does not support such a theory.Suspicion apart, I find the evidence insufficient to prove the allegation that Joneswas discharged because of his union activities. I shall therefore recommend dis-missal of the complaint as to him.9. James ArlineIt was not shown that anyone on behalf of the Company ever spoke of the Unionwith Arline.He took sick one day in June and Brooks advised him to go home.He then passed 2 weeks in the hospital.Arline said he first returned to the planton July 26 to vote in the election, and that about 2 weeks later he spoke to Man-ager Brooks on the telephone.All he recalled of that conversation is that Brookshad occasion to say to him "the weight was too heavy for me."Arline also testi-fied that from the day of his illness in June he had never been well enough to work,and that it was not until November 18 that his doctor released him for employ-ment.In October the Respondent sent him a formal letter offering reinstatmentto his old job; learning of Arline's continued disability, Brooks asked him to obtainamedical certificate.Arline never returned to the plant.I shall recommend dismissal of the complaint with respect to this employee also.10.Lee MitchellMitchell was discharged. at the end of June when he and Waring were called tothe office for that purpose.The manager had asked him in the first week of themonth did he "know anything about the Union trying to get in .," and Mitchellhad laughingly replied no.Mitchell testified he arrived late on the day of thedischarge and that Brooks said to him "you're late . . . I see you're late more andmore."Mitchell recalled nothing else of this last conversation and added heremembered nothing at all of what the manager may have said to Waring, appar-ently also discharged that day.He also added that "once or twice" his attentionhad been called to the fact he was coming in late, "Richard told me once, andBarry told me twice."I find the evidence insufficient to prove the complaint allegation that Mitchellwas discharged because of his union activities and shall therefore recommend dis-missal of the complaint as to him.11.Andrew Waring .This employee did not appear at the hearing and there is no evidence worthy ofnote indicating illegal discrimination against him.I shall recommend dismissalof the complaint with respect to Waring also.12.Donald SweeneySweeney started with the Company in February and his last day at work wasFriday, June 4.The following Monday he called the plant to report he would notbe in that day as scheduled, nor the rest of the week, because his son was ill andhis assistance was needed at home.He testified that later that same day ManagerBrooks telephoned his wife to say her husband was discharged for absenteeism.Sweeney called back and asked Brooks what was "the real reason" for the dis-charge.According to Sweeney, the manager then said: "You know what the realreason is, Sweeney.You're a Union agitator with them things you had in yourlocker."Sweeney protested he was not for the Union but only for himself.Brooks then said, still according to the employee's testimony: "If you're for DonaldSweeney, you come in and talk to me Monday because the only thing I want toknow is who are the leaders of the Union."Sweeney was not able to report the next Monday because his son was still illand his wife out at work; this time he telephoned White, whom he called a fore- J. DUNCAN COMPANY,127man, to say he would come Friday instead.He came and spoke to Brooks in theoffice.Sweeney went on to- testify that Brooks now asked "if I was going to tellhim the names of the union men in the shop. He, also asked me if Frank Amato,Bradford Stokes and Ernest Jordan were leaders of the Union to which I replied,`Ido not know.'He said, `Well, you know something.' " Brooks went on toexplain how Sweeney was earning more money than union galvanizers in Baltimore,and then said: "You still can't help me? . . . If you can't help me, Sweeney, Ican't help you. I'm sorry." Sweeney was not returned to work that day.In October Sweeney was reinstated to his regular job.When first called by the General Counsel at the start of the hearing to explainthe circumstances of Sweeney's separation, Brooks simply said the man "quit," thathe had telephoned one Monday to say his child was ill, that he sent no other wordto the plant thereafter, and that he returned Friday only to pick up the moneydue him. "That was the last time I saw Donald Sweeney until recently."As a witness for the Respondent later, Brooks expanded on his earlier story.He said that on a Thursday, after Sweeney had reported his child's illness and thenecessity for remaining at home for a while, Mrs. Sweeney called the plant; Brooksdid not relate why she called or what she said, but only that he told her "I haven'theard from Donald at all." Immediately following this answer, Brooks offered thefollowing statement from the witness stand: "I figured he quit, and, if he didn'tquit, he was discharged for not calling in because he was doing the same thing hedid when Brad Stokes fired him and the same excuse that he was taking his childto the doctor's."The record shows that Sweeney had been discharged one Fridaysome months earlier because he had been out to take care of his child; on thatoccasion he telephoned Brooks the immediately following Monday, asked to bereturned, and was recalled immediately.In substance, I credit the testimony of Sweeney concerning his conversationswith the plant manager as to the reason for his discharge and as to the fact he wasreleased and did not voluntarily quit.As in much other, of his testimony, whenexplaining the Sweeney discharge Brooks was again evasive, inconsistent, and evenunintelligible.He reversed himself somewhat; the admission that Mrs. Sweeneycalled him while Sweeney was at home can only be explained consistently with theemployee's testimony that Brooks told her he was discharged for absenteeism.Indeed, Brooks' equivocal statement that Sweeney was either discharged or quitcompels, the finding.4Sweeney was a little confused in recalling which Mondayor which Friday it was that he had his talks with the manager, but that he had suchconversations I do believe.Moreover, his testimony of what Brooks said abouthis concern with identifying the union men, is consistent with what Brooks saidto several other employees about this time.-It is true Sweeney was absent from work on occasion, but the Company did notfind his irregular attendance sufficient reason to discharge him in the past.He hadbeen quickly recalled once before for the same sort of necessary absence.WithSweeney failing twice during that last week to cooperate with the manager byinforming on the union activities of others, there can be no question as to whynow his absence became sufficient reason for his discharge. I credit Sweeney'stestimony that Brooks told him directly, in explaining the "real" reason for thedischarge, that he was "a union agitator." I find on the record in its entirety thatthe Respondent discharged him because of his union activities and thereby violatedSection 8(a)(3) of the Act.13.Melvin JohnsonJohnson was responsible for the birth of organizational activities in the plant;whatever weaknesses there may be in his testimony of having seen virtually everyemployee who signed a union card do so, there can be no question that he waspresent when many men signed and that he was the principal actor in the affairthroughout the week immediately preceding receipt of the Union's demand letterearly on the morning of June 2. It was that day that Plant Manager Brooks,"shocked," as he said, by the discovery, made every effort to learn who had startedall this.And it is clear that in his mind he concluded Johnson was the man.AsIn the teeth of the manager's direct examination, the following question was put byRespondent's counsel:Q And then on the following Friday after you told his wife that he had been dis-charged for being absent, not reporting in, he called you on the following Friday?A. Yes, sir. 128DECISIONS OF NATIONAL LABOR' RELATIONS BOARDalready set out above,while Johnson was still working that day the manager toldStokes that Johnson was the"dirty rat" who was obtaining signatures;he also saidto Jones, who pretended ignorance of the Union,that Johnson,was the"wise guy."Johnson hurt his back while working that afternoon and Brooks drove him tothe doctor for an examination.When they returned to the plant Johnson was paidoff in cash and left the job.There is a direct conflict in the testimony betweenthem.Johnson testified that 15 minutes.after they r reached the place of work,Brooks emerged from the office and, told him"Mel, I have to let you- go, becauseyou had an accident before.You had several accidents before, and our insurancerate will go up,and this is none [sic]known as accident prone."Johnson wasbrought to the office where Brooks had his earned pay calculated.As Johnson wasleaving, Brooks asked did he understand why he was being released,and Johnsonsaid yes."Because you're accident prone," repeated Brooks.'Brooks gave two versions of the terminal incident.At the start of the hearinghe first tried to evade a direct answer as to what was said."Well, he was quiteannoyed.He was hurt previously a few times within the plant itself.The job hehad was as the utilityman and the certain other positions because he wasn't therelong enough to have one specific job or certain responsibility within the plant, and,of course,he was utilized in different areas. I gather he hurt himself before.Hewas out."Asked to be more precise as to what was said,Brooks then answered:"I'm'telling about the conversation..I never said a word.I'llanswer moredirect.He quit."Finally, he quoted Johnson as saying"the work was too heavy',and that then he told the man "all right.Get your check."Two weeks later, as a defense witness,Brooks recalled Johnson as having said:"This work's not for me.Give me my check.I'm through."One of the two versions-either that Johnson quit or that he was discharged-must be true.And resolution of the question requires consideration of both thecomparative credibility of Brooks and Johnson as witnesses,and the,inherent proba-bility of what most likely happened in the light of what went on between the two'men that day,starting early in the morning and up to the moment when Johnsonleft the premises.Johnson told a long story of harassment,continuous shifting of specific workorders, direct and subtle questioning about his participation in the union cam-paign,constant provocation to quarrel,and deliberate subjection to unpleasantand unhealthy work duties throughout the day.He was a utilityman,normallyused wherever unskilled work was to be done.At the start'of the shift Brookss,placed him in the shipping department.Soon the Union'sdemand letter arrivedand the manager started questioning employees about it.When he reached John-son, he said:"Hey, Mel, pretty smart."Johnson professed ignorance and Brooks.said:"You know what I'm talking about...pretty smart.You are about theonly guy in here who could do this . . . you know about this.This concerns theUnion."Within minutes he was back to say: "Mel,how could you, do this to us?"With Johnson again saying he did not understand,Brooks said:"Oh, come on, Mel.You know what I'm talking about."Again and again,as Johnson related,Brooksreturned to him during the day to continue the same indirect conversation. "Whoare you working for? .. .Are you working for the Union?Are you workingfor CORE?"And again:"Come on,Mel, who are you working for? ... bowmuch are you making? . .Look, let's make some kind of a deal . . . I cangive you a better job.I can make you foreman. . .I can, give you moremoney."Soon Brooks ordered Johnson to leave the shipping department and' start carry-ingmetal from the yard outside into the building.Johnson said the accumulatedmaterial was too much for him, but he doggedly did as he was told'. Later Brookssent Bryson to help and still continued the uninterrupted heckling, with"who areyou working for? . . . can'twe make some kind of a deal...you're a verybright boy."Johnson never varied from his feigned position of ignorance andcompliance.-Shortly after lunch it started to rain,with Johnson still working outdoors; therain became heavy, but Brooks ordered him to keep on working.The metal prod-ucts he lifted and carried inside were of varying weight,some as heavy as 40 or100 pounds.There was a mechanical hoist normally used for this purpose, butBrooks ordered him that day not to use it, and he did not.He had no raincoat andthe Company does not supply any for the men.As the afternoon wore on, Brookstold Johnson to come inside and do something in the pickling department. In shortorder, he directed the man to go outside again.At about the same time Moccia,themaintenance supervisor, asked Johnson to assist with holding a certain pipe. J. DUNCAN COMPANY129,Johnson, in a quandry;"asked what was he supposed to do with such conflictingorders?But Moccia simply said'he was doing only what the manager ordered.When Johnson complained he could only do one thing at a time,Barry Brooks, themanager'sbrother,said nothing`and walked away, while the manager continuedwith:"My people want to help your people out.We're brothers. [Mr. Johnsonand many of the employees are Negroes.]We shouldn't feel that way, toward eachotherhow much do you make? ... you know that you have something to do.with the Union."-Itwas at about 3 o'clock, with Johnson still working in the rain,that his backbegan to hurt and Brooks drove him to a doctor-in his car. On their way to thedoctor,stillaccording to Johnson;Brooks said:"Hey, Mel,letme tell you some-thing.My people have put a lot of money in this plant . . . I just want to warnyou we're not going to lose anything,"and Johnson answered:"There are a lotof people getting killed every day for what they believe, so it won't make any dif-ference to me if I get killed -for a'cause I believe in."The doctor examined Johnson and advised him to "put a bag" on his back whenhe returned home, to sit in a straight chair and to return Friday [June 2 was aWednesday], ""you should be able to report to work on Monday."As Johnson continued to testify, Brooks resumed the refrain of the all day talkwhile they, drove back to the plant. "What are you doing?My people is yourpeople, and I don't see why you're trying to hurt me." Johnson denied trying to hurtanyone, and Brooks added: "Huh, we will overcome."After Johnson left the plantthat afternoon he entered a hospital, where he remained several weeks to recover.In its totality the manager's testimony must be taken as intended to deny thebasic purport of Johnson's story that he was deliberately hounded that day for thepurpose of assuring his separation from the Company, in one way or another.Brooks did not deny each and every phrase which Johnson charged to him, as, infairness; `he could not, in view of the rambling and repetitive nature of the employ-ee's recital.That he spoke of the Union is true, for Brooks admitted that.Thathe kept him at hard work in the heavy rain is also conceded; the attempt to softenthe picture by saying that Johnson could have requested the use of the manager'spersonal raincoat carries little weight, long after the event, particularly in view ofthe clear resentment Brooks revealed throughout against the very idea of a unionin the plant. I do deem it significant that he did not deny ordering the man not touse the hoist where it ordinarily would be a help for such heavy lifting.AndBrooks' insistence,more than once,thatduring the ride to and from the doctor'soffice not a word was exchanged between the two men, is too unlikely to bebelieved.And finally, his admission at the start of the hearing, before the longtestimony of the employees, that it was he, the manager, who told Johnson to "getyour, check," is consistent with the employee's testimony that he was in fact dis-charged.On the basis of the record in its entirety, and particularly of Brooks'demeanor 'as a witness, I credit Johnson's testimony that he was discharged thatday on the ostensible ground that he was "accident prone," that throughout theday the manager pressed him again and again for an admission that he was a unionringleader, that the manager tried to win him away from such resolve by suggestingimproved individual conditions of employment, and that, apace with the continuingverbal harassment, he assigned him to both exceedingly difficult and confusingwork with the hope that there would develop an objective basis for discharginghim.There is no reason to believe Brooks deliberately intended to hurt Johnsonphysically; the unfortunate injury having come about, however, he seized upon itas a fortuitous pretext to pay him off.Moreover, in the light of Brooks' resentment against the union activity of the,employees generally, the fact he had already singled out Johnson as the "dirty rat"and the "wise guy" on this subject compels the conclusion he discharged theemployee not for the stated reason that was given, but to rid the plant of theleading proponent of the Union.His statement to Arline only a few days later,when telling Arline there would be no union in the plant, that his nephew, John-son, "can't go to work in the plant no more," served to confirm the finding of anti-union motivation.I find that by discharging Johnson on June 2 the Respondentviolated Section 8(a)(3) and (1) of the statute.,D. Complaint allegation of illegal refusal to barginSimultaneously with its letter dated June 1, 1965, demanding recognition andbargaining from the Respondent, the Union filed its petition with the Board request-243-084-67-vol. 159-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDing a representation election.The Company received the demand letter on June 2,a Wednesday.As between the Company and the Union there does not appear tohave been any steps taken by either so far as the letter is concerned; the Com-pany never replied, and the Union never again approached the Company to pursueits demand.The representation petition was regularly processed, with a conference(or scheduled formal hearing) attended by all parties.The,meeting ended .with aformal consent-election agreement and the election followed on July 26.Duringthatmeeting Albert, Respondent's counsel, asked to see the authorization cards,and said that if he were thereby convinced of,the union majority status, he wouldbargain for the Company.. He was not shown the cards and the matter ended therg.On the grounds that the Respondent ignored the Union's assertion of majorityrepresentative status and failed to respond to its request for a bargaining confer-ence, the complaint alleges that the Respondent failed in its statutory duty torecognize and deal with the majority representative of its employees and therebyrefused to bargain in violation of Section 8(a)(5) of the Act.An essential ele-ment of proof for a finding of such an unfair labor practice is that the Union infact had been authorized by a majority of the employees in the appropriate unit tobargain on their behalf at the time the demand was made upon the employer. Inthis instance the time of the demand, and therefore the time of the refusalimplied in the Respondent's. silence on the matter, is June 2.The evidence intendedto establish the Union's representative strength at that moment is in the form of24 authorization cards, ostensibly signed by employees then at work.As to thenumber of employees included in the bargaining unit, a payroll sheet from thecompany records was placed in evidence; it lists the employees who worked duringthe payroll week ending Thursday, June 3.The payroll summary document lists 31 names, including D. Moccia, BarryBrooks, and N. M. Sullivan, these last three not to be counted here in the numericalcomputation.Moccia was clearly shown on the records as a supervisor, BarryBrooks is a vice president of the Company, and Sullivan is the office secretary, acategory expressly excluded by stipulation of the parties.To the remaining 28 musthe added Johnson, who worked through the day, of his discharge on June 2, theRespondent explaining at the hearing that his name does not appear on the sum-mary because he was paid, by check instead of in cash.The total number againstwhich majority status must be tested would therefore appear to be 29.There are elements of uncertainty in this starting figure.Generally employmentin this plant is marked by a high degree of instability.The plant manager testified,without contradiction, that for the payroll period January through September theaverage complement was about 30, with 40 the maximum at any given time.Healso testified that during that period 106 additional persons worked and were eitherdischarged or quit.The considerable number of separations reflected above in thediscussion of the many persons allegedly discharged for improper reasons, empha-sizes the very great, but not abnormal turnover of employees.One of the author-ization cards placed in evidence is that of James Miskel, who was already gonebeforeMay 28.William Hagerty worked 33 hours during the critical payrollweek but his name does not appear on any of the payroll summaries for the sub-sequent 12 weeks. Similarly, Rufus Smith worked only 8 hours during the weekending June 2, and never appears on the payroll records thereafter.Was he, orHagerty, each said to have signed authorization cards, still an employee on June 2to be counted now? As the record stands these vagaries are of no moment to theissue, because even assuming there were 29 production and maintenance workerson June 2, what probative evidence there is does not suffice to prove affirmativelythat a majority in fact _had by that day signed union cards.Johnson was offered as the first witness by the General Counsel on this subjectand he testified in robot-like fashion that he saw each of 23 employees sign cards,in addition to having signed his own. In each case the questioning was mechanical,conclusionary, and completely devoid, of detail.On cross-examination Johnsonrepeatedly stated he could not recall where a single one of the cards had beensigned.Indeed, he started by indicating a reluctance to talk on the subject at all."Q.Show me which ones were signed in the shop and which ones were signedother than in the shop.A. I made my statement that I'was present."Again and again, with the cards in his hands, he said he did not know where anyhad been signed.After several such answers he said some employees had attendedameeting at the home of employee Arline, and he had seen Mitchell and O'Garathere.Soon the witness added: "I don't recall where this card was signed; I don'trecall where any of the cards were signed, the place and the time."Finally, after J. DUNCAN COMPANY131a considerable wait while he studied the cards in his hands, he said Amato hadsigned "outside theplant,"upstairs.Johnson failed to come forward with a single detail of several whichcounsel for the' Respondent called for concerning the circumstances surrounding thesigning ofany cards.The witness" attitude at the hearing made clear that on thissubject heresented beingquestioned and could recall nothing at all.I find that Johnson personally authorized the Union as his agent, and that 13other employees also did so, for all 14 of these gave direct testimony at the hear-ing while identifying their individual signed cards. I find the evidence insufficient,however, to establish affirmatively that theremaining10 authorization cards, whichJohnson said he saw each employeesign,in fact bear the signatures' of thoseemployees, or were signed upon the dates appearing on the cards.No collateralsupporting evidence, such as records of any kind, were furnished by the GeneralCounsel to permit a comparison of signatures.`Johnson isa manin his mid-twenties, fairly well educated, alert, and obviouslybright.It strains credulity to believe that such a person could in fact recall, as hesaid he did, each of the 23 men signing theirnames in hispresence, and at thesame time be unable to describe a meaningful mental image of the circumstances,place or places, or any detail as to a single one.That he knew nothing of neces-sarily related facts is absolutely clear, for he stated again and again he could notrecall.This despite ample opportunity to use the cards in his hands as aids to hismemory. It was only after repeated failure to answer any questions at all that hesaid Sharpe had signed in the locker room and Amato somewhere "outside theplant."The cross-examiningattorney did not go further and ask who was present,or what was said at the time or times.With the witness already having volunteeredthe statement he could remember nothing, not even the "time," clearly furtherinquiry would have been equally fruitless.Understandably a witness confronted with so many cards months after the eventscould not reasonably be expected to bring to mind the details of signing concern-ing all, or even any substantial number of, the cards.But it is virtually incon-ceivable that from the many not one would ring a bell of imagery in his mind ifin truth he had seen every man sign.His utter failure of memory sheds a disturb-ing light upon the mechanical form of the direct questioning when he simplyanswered "yes" when asked had he seen this man sign, and read the date writtenon the card held before his eyes to reply to the question: "When did you see him,sign?"Withal, were it not for his demeanor while testifying on this subject, I mightdeem his testimony sufficient in view of other facts appearing in the record.Hedid see perhaps 10 of the employeessign,for those employees said he was presentwhen they filled in their cards. Persons bearing the names shown on the cards inquestion do appear on the company payroll summary received in evidence.Andthe Respondent, undoubtedlyin possessionof office documents bearing the genuinesignatures of all employees, did not come forward to disprove Johnson's testimony.But these indications of genuineness in the proffered cards, standing alone, would notsuffice to satisfy the primary burden always resting upon the General Counsel toproduce probative evidence, as distinguished from tangential indication of prob-ability, to prove the truth of the heart allegation of the complaintUnless John-son be believed in his statement that he personally saw the employees sign, therecan be no finding on this record of majority union authorization on June 2, 1965.Johnson also spoke at length of his experience with Richard Brooks during themajor portion of a work shift on June 2, and I believe him on what happened thatday.There were others present, Brooks himself gave his version, and those eventstherefore involved interplay of one story against another, a credibility question of.another kind.A certain amount of exaggeration or color Johnson did add there,with Brooks doing the same and more on the other side. But an element of truththere unquestionably was in the testimony of the June 2 events in the shop. Incontrast, on the matter of the cards Johnson was totally unpersuasive to me.Thisis the rareinstancewhere the witness' manner while answering questions, both ondirect and cross examination, makes his implausible words unbelievable.Itmay well be that everyone of the 24 cards in evidence was in fact signed by anemployee and on the date indicated. Perhaps the employees had signed and thenchanged heart.The overall record strongly suggests that the Union, or ChargingParty, chose Johnson, who had to testify anyway because of his own discharge andwho was the most articulate of the witnesses supporting the complaint, as the neces-sary mouthpiece to prove a majority.And I believe the Union did this knowing 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson reallywas notqualified.Certainly the Union knew some of the employeesitnamed in its chargesdid not belongthere-seeparticularlyMelvin Sharpe, Brad-ford Stokes,and JamesArline-yet did not hesitate to burden both the Govern-ment and the Respondent with their' false grievances.' Johnson was InternationalRepresentative DeBow's boy-the, older man Johnson's' unexplained"uncle by adop-tion" after the start ofthe organizingcampaign.And DeBow is the man whoaccompaniedStokes to the plant in the middle of the night for the express purposeof makinga case against theCompany.Participationin planneddeceptions ofthis kind does not lend credit to what isessentiallythe position of the Union andits spokesmen.As the recordevidence proves onlythat 14'of the 29employees then includedin the bargainingunit had authorized the Unionto act as their bargaining agent,the General Counsel has failed to satisfy the complaint allegationthat the Unionin fact represented a majority at the time of the demand and refusal.Accord-ingly, I shall recommend dismissal of the allegationthat the Respondent refusedto bargain in violation of Section 8(a) (5)` of theAct.Were the record evidencesufficient to prove majority status,I would unhesitantlyconclude, in the light of theunfair labor practices committed,that the Respondent'sfailure to bargain wasbottomedupon rejection of the principleof collectivebargaining and a violationof the statute.IV.CASE 1-RC-8468;THE CHALLENGESA number of the challenges to be resolved incidental to the union electionheld in the representation proceeding on July 26, 1965, turn upon the eligibilityof employees who were not at work at the time but who are said to have beenillegally discharged before the election and therefore nevertheless eligible to castballots.Of these, the following nine employees are listed in the complaint, havebeen discussed above, and must be deemed to be ineligible because the complaintallegationof illegal discharge as to them has not been sustained: Richard Jones,Herbert Bryson, Bradford Stokes, James Arline, Lee Mitchell, Ode Suggs, LeonReynolds, Jake Coakley, and Theodore Moon.Accordingly I hereby recommendthat the challenges to the ballots to these nine employees be sustained.Hector Vargas and Armando Tolero do not appear on the payroll record fortheworkweekendingJuly 8, the eligibility period agreed upon between theparties.There is no other evidence indicating eligibility by these two employees;I accordingly recommend that the challenges to their eligibility also be sustained.FelixHernandez worked 40 hours during the workweek of July 8, 40 hoursduring the workweek of July 15, 381/2 hours for the workweek ending July 22,and 401/z hours for the workweekendingJuly 29. It thus appears that Her-nandez was a regular employee entitled to cast a ballot. I accordingly recom-mend that the challenge to his ballot be overruled and that his ballot be openedand counted.RobertMalcolm,Donald Sweeney, and Melvin Johnson were illegally dis-charged before the election.Accordingly I find that they retained their employeestatus and were eligible to vote in the election. I recommend that the challengesto their ballots be overruled and that their ballots be opened and counted.The Union challenged the ballots of Joseph White and Domenic Moccia onthe ground that they were supervisors within the meaning of the Act.Mocciawas referred to throughout the record of this consolidated proceeding a number oftimes by several employees as the maintenance department supervisor. PlantManager Brooks testified that Moccia "went all over" the plant for many years,had a "high degree"of generalutility, and "had authority. to direct" the work ofothers.The payroll records in evidence reveals that Moccia earns approximately$120 a week for a 40-hour schedule, and at times, with overtime, is paid as highas $230 withina singleweek.His basic pay rate compares approximately withthat of the plant manager himself and with that of Barry Brooks, a vice presi-dent.This rate is considerably in excess of the general average earnings of therank-and-file employeesas revealed in the payroll summaries in evidence. I findon the basis of the record in its totality that Moccia is a supervisor within themeaning of the Act and that he therefore was ineligible to vote. I recommendthat the challenge to his ballot be sustained.JosephWhite appears on the record in its totality to be an ordinary operatorin the plant; his rate of pay is about equal to that of a considerable. number ofthe rank-and-file production andmaintenance employees.There is an oc-casional reference by one witness or another passingly speaking of White as a J. DUNCAN COMPANY133"foreman";one employee referred to most of, the' employees as foremen.Thereisno other evidence indicating supervisory status'in this employee.I accordinglyfind that he was an eligible voter and recommend that the challenge to his ballotbe overruled and his ballot counted.The Objections.The Union filed objections to conduct affecting the results of the election.Thesubstance of these allegations of illegal interference with the election parallelsessentially the unfair labor practice allegations set out in the complaint.Theunfair labor practice findings set out above,including illegal discharge of theprincipal union proponent as well as two other employees because of their unionactivities,and the extensive coercive conduct by Manager Brooks at the time theunion activities came to his attention,require a finding here that the objections aremeritorious.It appears from the tally of ballots that if the above recommenda-tions respecting the challenges'be adopted,the count of the valid votes cast wouldbe adverse to the Union.Accordingly I recommend,on the basis of the merito-rious objections filed' by the Union, that the results of the election be set aside,and that a new election be ordered within the discretion of the Regional Director,at such time as in his opinion the effect of the unfair labor practices shall havebeen dissipated by adequate compliance with the remedial action recommendedbelow.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section III,above,occurring in con-nection with the operations of the Respondent set out in section I,above, have aclose, intimate,and substantial relation'to trade,traffic, -,and.commerce amongthe several States and tend to lead to labor, disputes burdening and obstructingcommerce and the free flow of commerce.VI.THE REMEDY'Having found that the Respondent has committed certain unfair labor practices,I shall recommend that it be ordered to cease and desist from such conduct andto take certain affirmative action designed to dissipate its effect.Robert MalcolmandMelvin Johnson have never been recalled to work,although illegally dis-charged;theymust be reinstated to their former or equivalent positions.TheRespondent must also be ordered,tomake whole these employees and DonaldSweeney, also illegally discharged, for any loss of earningsthatmay have sufferedin consequence of the illegal discrimination against them in their employment.Backpay shall be computed in accordance with the ,formulaprescribed by theBoardin F.W.Woolworth Company,90NLRB289, and the assessment of inter-est shall be computed in the manner prescribed'by theBoard inIsisPlumbing &Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practicescommitted,the commission of similar and other unfair labor practices reasonablymay be anticipated.I shall therefore recommendthat theRespondent be orderedto cease and desist from in any manner infringing upon the rights guaranteedto its employees by Section7 of the Act.Uponthe basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discharging Robert Malcolm,Donald Sweeney,andMelvin Johnson, theRespondent has engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section8(a)(3) of the Act..4.By the foregoing conduct,by Plant Manager Richard Brooks'interrogationof Johnson,Stokes,Reynolds,and other employees concerning their union activ-ities,by his statements to Reynolds, Suggs, and Malcolm that employees wouldearn less if theUnionprevailed but more if there were no union,by his statementsto Stokes,Jones,,and Coakley thathe, the manager,knew whichemployees weresoliciting for theUnion,and by his promise to employee Malcolm of a more 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavorablyrecommendation in returnfor a voteagainstthe Unionin the election,,theRespondent has engaged in and"isengaging in unfair labor practices withinthemeaning of Section 8(a) (1) ' oftheAct.5.The aforesaidunfair labor practices'are unfair labor practices affecting corn=merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoingfindingsof fact and conclusions of law, andupon the entire record in the case, I ,recommend that Respondent, J. DuncanCompany, Everett, Massachusetts, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Dischargingor otherwisediscriminating againstemployees because of theirexercise of the right toself-organizationor to join labor organizations.(b) Interrogating employees concerning their union activities, telling employeesthat they would earn less if represented by a union, but more if not representedby a union, telling employees that management representatives are informed as to,the identity of employeessolicitingunion membership, promising better recom-mendationsto employees iii return for votesagainsttheUnion, or in any othermanner interferingwith,restraining,or coercing employees in the exercise of theirright to self-organization, to form labor organizations, to join or assist UnitedSteelworkers of America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activity for the purposes of collective bargaining or other mutual aid orprotection, as guaranteedin Section7 of the Act, or to refrain from any or allsuch activities.2.Take the following affirmative action- which I find will effectuate the. policiesof the Act:i(a)Offer Robert Malcolm and Melvin Johnson immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges previously enjoyed, and make them,and Donald Sweeney, whole for any loss of pay they may have suffered by reasonsof the discrimination'against them, in the manner set out under the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board, or its agents forexamination and copying, all payroll" records, social security payment records,timecards, personnel records and reports, and all records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c)Post at its plant in Everett, Massachusetts, copies of the attached noticemarked "Appendix." 5Copies of said notice, to be furnished by the RegionalDirector for Region 1, shall, after duly signed by the Respondent's represent-ative,be posted by Respondent immediately. upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to,comply herewith.eIT IS HEREBY FURTHER RECOMMENDED that the complaint be dismissed with respectto the allegation that the Respondent illegally refused to bargain with the Union, andwith respect to the allegations that the Respondent discriminated illegally in em-ployment against Richard Jones, Herbert Bryson, Bradford Stokes, Lee Mitchell, OdeSuggs, Leon Reynolds, Jake Coakley, Theodore Moon, James Miskel, James Arline,Andrew Waring, and Melvin Sharpe.5In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shallbe substituted for the words"a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Deoiee of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decision,and Order."0In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." UNITED FRUIT COMPANY135APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in UnitedSteelworkers of America, AFL-CIO, or in any other labor organization, bydischarging or otherwise discriminating against employees in regard to theirhire or tenure of employment or any other term or condition of employment.WE WILL offer Robert Malcolm and Melvin Johnson immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges previously enjoyed,and WE WILL make them, and Donald Sweeney, whole for any loss of paythey may have suffered as a result of the discrimination against them, in themanner described in the Trial Examiner's Decision.WE WILL NOT interrogate employees concerning their union activities, tellthem they can earn more money without a union and will earn less with aunion representing them, create the impression among the employees ofcompany surveillance by telling them management representatives know theidentityofunion proponents, offer more favorable recommendations toemployees as a condition for their voting against a union, or in any othermanner interfere with, restrain, or coerce our employees in the exercise of theirrights to self-organization, to form, join, or assist any labor organization, tobargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities.All our employees are free to become or remain, or to refrain from becomingor remaining, members of any labor organization.J.DUNCAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Robert Malcolm and Melvin Johnson if presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts 02108,Telephone 223-3353.United Fruit CompanyandNational Maritime Union of America,AFL-CIO,Petitioner.Case 2-RC-14173.June 10, 1966DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before Hear-ing Officer Wilbur H. Friedman.The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.The Employer and the Petitioner filed briefs with theBoard.159 NLRB No. 4.